Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite “the same geometry as a respective channel” in line 14.  There is insufficient antecedent basis for this limitation in the claim as no mention of a particular geometry of a previously mentioned channel. Applicant should more accurately recite the geometries desired for their channels/focus structures.
  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingham et al.(8003926) in view of Worthington et al.(7889615) and in further view of Handique et al. (2008/0182301) and in an even further view of Kutter et al. (Microfluidic Nanofluidic (2010) 9:145-161).

With regard to claims 1 and the indefinite claim 7, Bedingham et al. teach a detection disc capable of carrying samples for detection of microscopic objects in fluid having a detection channel (50) 
Bedingham et al. further teach sloping sidewalls and a v shaped cross section (See Figure 2 and sloping walls (52) that are “v-shaped”.
Bedingham et al. do not teach that their various grooves are located outside of the detection channel.
Worthington et al. teach the well known practice in the art of various features in typical optical disks such as grooves existing in locations outside of the detection channel: “For instance in a typical CD the disc substrate is impressed with a spiral track made up of a series of embossed or impressed pits and lands.  Light reflected from these pits and lands can be used to generate signals. These signals are used by the optical disc reader to maintain proper focusing and tracking.  In a CD-R disc a wobble groove is used to generate operational signals during disc recording…” (Col. 2 lines 23-37).
It would have been obvious for a person of skill in the art at the time the invention was made to include various grooves (or pits in a spiral track is also interpreted as a groove in this rejection) outside of the detection region of Bedingham as Worthington teach that such a move can be used to generate signals that maintain proper focusing and tracking (Col. 2 lines 23-27).
With regard to claims 1, 2, 3, 7 and 8, the prior art combined above does not teach a method of using a master plate and injection molding the substrate in silicon.
Handique et al. teach the well known fabrication method by injection molding of various complicated microfluidic structures having multiple channels and multiple inlet holes [0144] in glass or silicon (I.e. crystallographic structures).  
It would have been obvious for a person of skill in the art at the time the invention was made to have used a method of injection molding as taught by Handique to produce the device of Bedingham in 
With regard to claim 1 and 7, The combined references do not teach the process for using wet etching and comprising a material having a refractive index of greater than 1.22.
Kutter et al. teach the well known process of using wet etching in the design of microfluidic analytical systems and specifically with the wet etching of materials such as the cyclic olefin polymers (COPs) ZEONEX and PMMA (Table 3) that are known to have an index of refraction greater than 1.22.
It would have been obvious for a person of skill in the art at the time the invention was made to have used a method including wet etching and COPs as they have promising properties such as being inexpensive and compatible with mass production microfabrication methods (Pg. 145).  
With regard to claims 1, 5-6, Bedingham et al. do not teach the exact shape or size of their focusing groove.  They do however teach sloping sidewalls and a v shaped cross section (See Figure 2 and sloping walls (52) that are “v-shaped”.
Worthington et al. teach the various sizes of their channels and focusing structures (Col. 9 bridging Col 10).
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to alter the size and shape of the focusing groove as directed by Bedingham into the shapes and sizes of Worthington et al. taught above as a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8 have been considered but are moot because the new ground of rejection that relies on Kutter et al. for their teachings of wet etching and materials with an index of refraction greater than 1.22.
Should applicant require addition structural details created by their method, the prior art may be less appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/5/2021